Hill, J.
1. In a suit by a tenant, to enjoin an heir at law of the landlord from interfering with the plaintiff’s right to collect the rents from a subtenant, allegations that the defendant is claiming a right to the rents, that the plaintiff is paying for the building, which belongs to him, that the defendant is interfering with his collection of the rents by telling the plaintiff that he is not entitled to them and demanding of the subtenant that he pay the rents to defendant, without more, are insufficient to show cause for an injunction.
' 2. The alleged agreement relied on as showing the plaintiff’s right to remove a building erected on the premises appears to have been executed after the building was erected, and shows on its face that it was without consideration and wanting in mutuality. If the agreement was thus void and unenforceable, it could not be reformed by merely inserting a stipulation alleged to have been omitted by mistalce, where the agreement still appeared to be without consideration and wanting in mutuality. Accordingly, this alleged agreement, either as originally drawn, or as the plaintiff sought to reform it, constituted no ground for enjoining the defendant from “interfering with the plaintiff in the removal of , the building.”
3. The court did not err in sustaining the demurrer and in dismissing the petition. Judgment affirmed.

All the Justices concur.

James H. Dodgen and A. C. Corbett, for plaintiff.